Title: Thomas Jefferson to Matthew Pate, 16 December 1817
From: Jefferson, Thomas
To: Pate, Matthew


                    
                        Sir
                        Poplar Forest
Dec. 16. 1817.
                    
                    About two years ago I inclosed you a land warrant for 50. acres with a request to locate it on vacant lands adjoining my lands here. I have had the greatest difficulties in tracing the lines for the survey, a neighbor, long since deceased, having cut down compleatly 2. lines & the corners between us, and cleared over upon my lands. the land lines being now tolerably ascertained I must pray you to locate my warrant more specilly on the vacant lands ‘between my patented lands here and those of the representatives of the late William Cobbs.’ the difficulties of the lines will require my presence at the survey. I shall be here in the month of April, and will then send to you, and hope you will be so good as to come then and make the survey. I will further request you to acknolege the reciept of this letter by re & of the land warrant by the return of the bearer, or, should he not find you at home, then by the mail, directed to me ‘at Monticello near Charlottesville.’ Accept the assurance of my respect.
                    
                        Th: Jefferson
                    
                